           Case 1:18-cv-00994-PAC Document 54-1 Filed 08/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——.„.-..-..—.-.—-—„.-———.—„..„.——...-.--.-X
ROQUE DE JESUS TORRES, JORGE AMADEO,
ALFONSO BATISTA, and YOLANDA DIAZ, on behalf
of themselves and all others similarly situated,
                                                                 Docket No. 18 Civ. 0994 (PAC)
                                     Plaintiffs,

                       -against-                                 RULE 68
                                                                 OFFER OF JUDGMENT
HWF REALTY MANAGEMENT, INC., 2710 MORRIS
AVENUE CO, LLC, FEIN PROPERTY
MANAGEMENT CORP., STAR REALTY CO, LLC,
HYMAN W. FEIN, and VICTOR FEIN,

                                      Defendants.




         Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants HWF

 REALTY MANAGEMENT, INC., 2710 MORRIS AVENUE CO., LLC, FEIN
 PROPERTY MANAGEMENT CORP., HYMAN W. FEIN, and VICTOR FEIN

  (collectively, "Defendants"), by and through undersigned counsel, hereby serve, but do not
  file, this Offer of Judgment as follows:

         1. Defendants offer to allow judgment to be taken in the amount of$48,559.98,
inclusive of interest and liquidated damages, as of the date of acceptance;
         2. This offer is exclusive of costs and reasonable attorneys' fees, which shall be
negotiated and resolved by the parties, or determined by the Court, if necessary;
         3. This judgment shall be in full satisfaction and in complete relief of all federal and
state law claims or rights that all Plaintiffs may have in this Action;

         4. This judgment shall be entered by the District Court Clerk, for the United
States District Court, Southern District of New York.
           Case 1:18-cv-00994-PAC Document 54-1 Filed 08/28/19 Page 2 of 2




 Date: New York, New York
        August 27,2019



                                           Respectfully submitted,

                                           BY: ,4^%-^^.<° ^A^
                                               Donna C. Sobel, Esq.
                                               Savad Churgin, LLP
                                               55 Old Turnpike Road, Suite 209
                                               Nanuet, New York, 10954
                                               Phone: (845) 624-3820
                                               Fax: (845) 624-3821
                                               Attorneys for Defendants

TO:

Chaya Gourarie, Esq.
Joseph & Norinsberg, LLC
225 Broadway Suite 2700
New York, N.Y. 10007
Tel:(212)227-5700
Fax:(212)656-1889
Attronesfor Plaintiffs
